                 Case 4:18-cv-06340-PJH Document 1 Filed 10/17/18 Page 1 of 6



     Sharon Djemal (SBN 208461)
1    Miguel Soto (SBN 275273)
     Kara Acevedo (SBN 308208)
2    EAST BAY COMMUNITY LAW CENTER
     1950 University Avenue, Suite 200
3    Berkeley, CA 94704
     Telephone: (510) 269-6612
4    Facsimile: (510)849-1536
     Email: sdjemal@ebclc.org
5

6    Attorney for Plaintiff, Glenn Miller
7

8
                                   UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10

11
                                                                 Case No.:
12
     GLENN MILLER                                                COMPLAINT FOR DAMAGES
13
            Plaintiff,
14                                                                    1) Fair Debt Collection Practices Act
            v.                                                        2) Conversion
15
     MEZZETTI FINANCIAL SERVICES, INC.;
16   DOES 1-10,
                                                                 DEMAND FOR JURY TRIAL
17          Defendants.
18

19
            Plaintiff Glenn Miller, through his attorneys, alleges on personal information and on
20
     information and belief based upon based upon, inter alia, the investigation made by and through
21
     his attorneys, as follows.
22

23

24                                                INTRODUCTION
25          1. Despite being put on notice that it had excessively garnished Plaintiff Glenn Miller’s
26   wages, Defendant Mezzetti Financial Services, Inc. refused to return funds belonging to Plaintiff.
27   Mr. Miller is low-income. During the period in which Plaintiff was deprived of the money, he
28   suffered an immense amount of embarrassment and stress resulting from the incidents leading up


                                                              -1-
                                                   Complaint for Damages
                                  Glenn Miller v. Mezzetti Financial Solutions, Inc., Case No.
                Case 4:18-cv-06340-PJH Document 1 Filed 10/17/18 Page 2 of 6




1    to this case. The United States Congress enacted the Fair Debt Collection Practices Act to
2    eliminate abusive, deceptive, and unfair debt collection practices such as these that have
3    negatively impacted many consumers in their financial and personal lives.
4           2. Mr. Miller sent a letter to Mezzetti demanding the money that was garnished in
5    excess of the maximum amount allowed by law, and informing Mezzetti that retention of the
6    excess amount would subject Mezzetti to legal liability. Mezzetti refused to return the money to
7    Mr. Miller. Accordingly, Mr. Miller seeks hereby to recover actual and statutory damages
8    together with reasonable attorney's fees and costs.
9

10                                                     PARTIES
11          3. Plaintiff Glenn Miller is a natural person who at all times mentioned herein resided in
12   the city of Oakland, California, located in Alameda County. Mr. Miller is a “consumer” under
13   the Federal Fair Debt Collection Practices Act because he is a natural person who is allegedly
14   obligated to pay a debt to the Defendants.
15          4. Defendant Mezzetti Financial Services, Inc. is a corporation who at all times
16   mentioned herein was organized and existing under and by virtue of the laws of the State of
17   California. Mezzetti is a “debt collector” under the Federal Fair Debt Collection Practices Act
18   because, on information and belief, it regularly engages in debt collection on behalf of others.
19          5. Does 1-10 are entities that participated in the transactions complained of herein in
20   ways which are unknown to Plaintiff. The true names, capacities, and nature and extent of
21   participation in the alleged activities complained of herein by Does 1-10, inclusive, are unknown
22   to Plaintiff, and Plaintiff therefore sues these Defendants by such fictitious names. Plaintiff will
23   amend this complaint to allege their true names and capacities when ascertained.
24

25                                                JURISDICTION
26          6. This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §
27   1331 as the cause of action alleged herein is based on a violation of the Federal Fair Debt
28   Collection Practices Act.


                                                             -2-
                                                  Complaint for Damages
                                 Glenn Miller v. Mezzetti Financial Solutions, Inc., Case No.
                Case 4:18-cv-06340-PJH Document 1 Filed 10/17/18 Page 3 of 6




1                                                       VENUE
2            7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant
3    Mezzetti conducts business in this District, and the actions giving rise to this suit occurred within
4    this District.
5

6                                         STATEMENT OF FACTS
7            8. A default judgment was entered against Glenn Miller on February 27, 2007 in
8    Alameda County Superior Court (Case #WG06297362) in the amount of $2,171.66. The
9    judgment was assigned to Mezzetti on or around April 24, 2007.
10           9. Mr. Miller is employed in San Francisco for a business named CORT and gets paid
11   on a weekly basis.
12           10. CORT first received an earnings withholding order in April 2017, and began
13   withholding from Mr. Miller’s paycheck starting on April 29, 2017. This was the first time Mr.
14   Miller had any notice of the judgment. Mr. Miller had vacated the premises before the filing of
15   the unlawful detainer and therefore could not have been served at the premises as stated under
16   penalty of perjury in the proof of service.
17           11. Mr. Miller’s employer used an out-of-date formula to garnish Mr. Miller’s wages,
18   resulting in an overgarnishment in the amount of $2,073.07. Upon information and belief, the
19   Los Angeles Sheriff’s Office sent $1,501.41 of these wrongly garnished funds to Mezzetti and
20   retained the remaining $571.66.
21           12. On or about April 16, 2018, Mr. Miller demanded Mezzetti return his money that was
22   overgarnished. Mr. Miller also informed Mezzetti of the accounting error and that retaining this
23   money was illegal.
24           13. On or around May 16, 2018, Mezzetti expressly refused to return Mr. Miller’s money.
25           14. In or around the middle of June 2018, CORT reimbursed Mr. Miller for the amount
26   excessively garnished. However, between April 2018 and June 2018, Mr. Miller was forced to
27   borrow money, causing embarrassment and stress, as well as costing him a great deal of time.
28



                                                            -3-
                                                 Complaint for Damages
                                Glenn Miller v. Mezzetti Financial Solutions, Inc., Case No.
                  Case 4:18-cv-06340-PJH Document 1 Filed 10/17/18 Page 4 of 6




1              15. Mezzetti acknowledged the excessiveness of the garnishment, but nevertheless
2    decided to retain the unlawfully garnished funds because an outstanding balance remained on the
3    default judgment. Mezzetti’s refusal to return the money Mr. Miller had a legal right to possess
4    was not a result of mistake, but of willful conduct in disregard of the harm it was causing Mr.
5    Miller.
6

7                                          FIRST CAUSE OF ACTION
8                     FAIR DEBT COLLECTION PRACTICES ACT VIOLATION
9                                              15. U.S.C. § 1692 et seq.
10             16. Plaintiff incorporates by reference all of the above allegations.
11             17. The FDCPA, 15 U.S.C. §§ 1692 – 1692p, protects consumers from abusive debt
12   collection practices.
13             18. Defendants violated 15 U.S.C. § 1692 by retaining Mr. Miller’s wages that were not
14   supposed to be subject to garnishment under Cal. Code Civ. Proc. § 706.050(a)(2).
15             19. When Defendants retained Mr. Miller’s wages that were excessively garnished by
16   Plaintiff’s employer, Defendants collected an “amount” not “permitted by law” under § 1692f(1).
17             20. As a result of Defendants’ violations of the FDCPA, Plaintiff is entitled to receive
18   from Defendants any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages for
19   a violation in the amount up to $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and reasonable
20   attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).
21

22                                       SECOND CAUSE OF ACTION
23                                                  CONVERSION
24             21. Plaintiff incorporates by reference all of the above allegations.
25             22. At all times herein mentioned, and in particular on or about April 23, 2017 to May
26   16, 2018, Plaintiff was entitled to the possession of the following personal property, namely:
27   excessively garnished wages.
28



                                                              -4-
                                                   Complaint for Damages
                                  Glenn Miller v. Mezzetti Financial Solutions, Inc., Case No.
               Case 4:18-cv-06340-PJH Document 1 Filed 10/17/18 Page 5 of 6




1           23. On or about April 23, 2017 to March 31, 2018, Defendants took the above-
2    mentioned property from Plaintiff's possession and converted the same to its own use.
3           24. On or about April 16, 2018, Plaintiff informed Defendants of the error and
4    demanded the immediate return of the excessively garnished wages. Defendants intentionally
5    and substantially interfered with Plaintiff’s money by, without Plaintiff’s consent, refusing to
6    return the money to him after he demanded its return.
7           25. As a proximate result of Defendants’ conversion, Plaintiff suffered the following
8    damages which are the natural, reasonable, and proximate results of the conversion: emotional
9    distress from deprivation of wages and necessity of seeking legal redress. Furthermore, Plaintiff
10   was forced to borrow money from coworkers to afford living expenses due to excessive
11   garnishment of Plaintiff’s wages, causing Plaintiff social humiliation.
12          26. Defendants’ refusal to return Plaintiff’s money after being informed of the error was
13   intentional, wanton, malicious, and oppressive, was undertaken with the intent to defraud, and
14   justify the awarding of exemplary and punitive damages.
15          27. As a result of Defendants’ conversion, Plaintiff is entitled to receive from Plaintiffs
16   any actual damages pursuant to Cal. Civ Code § 3336 and punitive damages under Kimes v.
17   Grosser (2011) 195 Cal.App.4th 1556, 126 Cal.Rptr.3d 581 from Defendants.
18                                          PRAYER FOR RELIEF
19   WHEREFORE, Plaintiff respectfully prays as follows:
20      a. That the court enter judgment in his favor.
21      b. For actual compensatory damages under 15 U.S.C. § 1692 et seq. and Cal. Civ. Code §
22          3336.
23      c. For statutory damages of $1,000 under 15 U.S.C. 1692k.
24      d. For punitive damages under Kimes v. Grosser (2011) 195 Cal.App.4th 1556, 126
25          Cal.Rptr.3d 581.
26      e. For reasonable attorney’s fees and costs in the action under 15 U.S.C. § 1692k.
27      f. For costs of the lawsuit.
28      g. For any such other and further relief that the court deems just and proper.


                                                            -5-
                                                 Complaint for Damages
                                Glenn Miller v. Mezzetti Financial Solutions, Inc., Case No.
               Case 4:18-cv-06340-PJH Document 1 Filed 10/17/18 Page 6 of 6




1                                      DEMAND FOR JURY TRIAL
2    Plaintiff Glenn Miller hereby demands a trial by jury on all claims.
3

4    Dated: October 16, 2018                           EAST BAY COMMUNITY LAW CENTER
5
                                                       By:             /S/
                                                                 _____________________________
6
                                                                 Sharon Djemal
7                                                                Attorney for Plaintiff Glenn Miller
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                           -6-
                                                Complaint for Damages
                               Glenn Miller v. Mezzetti Financial Solutions, Inc., Case No.
